     Case 2:20-cv-00928-RAH-SMD Document 24 Filed 08/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DANNY WEAVER, #275 456,                 )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )     CASE NO. 2:20-CV-928-RAH-SMD
                                        )
ALABAMA DEPT. OF                        )
CORRECTIONS, et al.,                    )
                                        )
      Defendants.                       )

                                      ORDER

      On July 12, 2021, the Magistrate Judge entered a Recommendation to which no

timely objections have been filed. Doc. 20. Upon an independent review of the record and

upon consideration of the Recommendation, it is hereby

      ORDERED that the Recommendation is ADOPTED and this case is DISMISSED

without prejudice.

       DONE, on this the 2nd day of August, 2021.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
